DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 32-48 and 50-53 are pending.
Claims 1-31 and 49 are cancelled.
Claims 32-37 are withdrawn from consideration.
Claims 38, 40-44, 50 and 52 are amended.
Claims 38-48 and 50-53 are being examined as follow:

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4):
because reference characters "3" and "11" have both been used to designate “optical element” in specification and drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification’s headings should be according to US practices and the WO or PCT number should be removed.
In page 2, under “Disclosure of the invention” in line 25-26, the disclosure related to “… provide a method of processing transparent materials according to claim 1…” should be corrected because claim 1 is cancelled.
In page 2, under “Disclosure of the invention” in line 28-29, the disclosure “… provide a method of processing transparent materials according to claim 19…” should be corrected because claim 19 is cancelled.
In page 3, under “Disclosure of the invention” in line 22-23, the disclosure “… provide a device for processing transparent materials according to claim 7…” should be corrected because claim 7 is cancelled.
In page 3, under “Disclosure of the invention” in line 25-26, the disclosure “… provide a device for processing transparent materials according to claim 24…” should be corrected because claim 24 is cancelled.
Appropriate correction is required.

Claim Objections
Claim 9  are objected to because of the following informalities:  
In claim 38, the terms “being” in line 8 and line 9, should change to “is”. 
In claim 39, the term “being” in line 3, should change to “is”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “controller” in claims 38 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller" coupled with functional language “… controlled by” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “controller" has been described in Page 4 line 27-28 cited: “…controlled by controller, which receives commands from computer…”, as well known to the person skilled in the art that such controller is control panel with circuitry, circuit board, switches and/or relays that capable to receive commands signal from computer.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 38 is indefinite because the limitation of “a damage region” is recited twice, in line 5 and line 18, it is unclear there is one “damage region” or there is two different damage regions. Clarification is required. For examination purpose, Examiner assumed that they are the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38-44 and 50 are rejected under 35 U.S.C 103 as being unpatentable over Bovatsek et al (US7626138B2 newly cited), and in view of Ortner et al (US2016/0031745A1 previously cited).
Regarding claim 38, Bovatsek fig 1-4 discloses A device (refer to fig.1a) for processing a workpiece (target material 7, fig.1a), comprising: 
a laser source (laser system 1, fig.1a) for generating a laser beam (beam of ultrashort laser pulses 2, fig.1a), 
an optical system (optical system 6, fig.1a), for forming a Gauss-Bessel laser beam (beam of ultrashort laser pulses 2, fig.1a and refer to fig.2) having a Gauss-Bessel intensity profile (refer to fig.2) from the laser beam (beam of ultrashort laser pulses 2, fig.1a) and localizing the Gauss-Bessel laser beam (beam of ultrashort laser pulses 2, fig.1a and refer to fig.2) in the workpiece (target material 7, fig.1a) to form a damage region (refer to “laser modification” noted in fig.1b) in the workpiece (target material 7, fig.1a) along a beam propagation direction (refer to the direct of the “laser modification” and the “laser beam” noted in fig.1b), wherein the workpiece (target material 7, fig.1a) is transparent to the Gauss-Bessel laser beam (beam of ultrashort laser pulses 2, fig.1a and refer to fig.2), 
a positioning mechanism (Z-axis stage 8 and X-Y axis stage 9, fig.1a) comprising a first movable stage (Z-axis stage 8, fig.1a) and a second movable stage (X-Y axis stage 9, fig.1a) controlled by a controller (refer to “controller” cited in claim 13, line 11) , the first movable stage (Z-axis stage 8, fig.1a) being coupled to the optical system (optical system 6, fig.1a) and the second movable stage (X-Y axis stage 9, fig.1a) being coupled to the workpiece (target material 7, fig.1a) to displace the workpiece (target material 7, fig.1a) and the Gauss- Bessel laser beam (beam of ultrashort laser pulses 2, fig.1a) with respect to each other, so that a plurality of damage regions (refer to fig.1a and 2 for “plurality of damage regions”) are created in a predefined trajectory in order to form a cutting or breaking plane (refer to the “cleave fazets” noted in fig. 1b) of the workpiece (target material 7, fig.1a), 
wherein an optical element (optical system 6, fig.1a) is placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam (beam of ultrashort laser pulses 2, fig.1a and refer to fig.2), wherein the optical element comprises a transparent plate covering a portion of the Gauss-Bessel laser beam (beam of ultrashort laser pulses 2, fig.1a and refer to fig.2), the covered portion of the Gauss-Bessel laser beam (beam of ultrashort laser pulses 2, fig.1a and refer to fig.2) passing through the transparent plate such that a symmetry of the Gauss-Bessel laser beam (beam of ultrashort laser pulses 2, fig.1a and refer to fig.2) is disrupted to form an asymmetric (refer to fig.4) Gauss-Bessel laser beam (beam of ultrashort laser pulses 2, fig.1a and refer to fig.2) localized in the workpiece (target material 7, fig.1a), the asymmetric (refer to fig.4) Gauss-Bessel laser (beam of ultrashort laser pulses 2, fig.1a and refer to fig.2) beam having an elongated shape (refer to the “laser-ablated groove” noted in fig.1b) in a plane perpendicular to a laser beam propagation direction (refer to the direct of the “laser modification” and the “laser beam” noted in fig.1b) and inducing a damage region (refer to “laser modification” noted in fig.1b) having an elongated shape (refer to the “laser-ablated groove” noted in fig.1b) in a plane perpendicular to a laser beam propagation direction (refer to the direct of the “laser modification” and the “laser beam” noted in fig.1b), and 
wherein the positioning mechanism (Z-axis stage 8 and X-Y axis stage 9, fig.1a) is configured to perform a controlled displacement of the workpiece (target material 7, fig.1a) and the Gauss-Bessel laser beam (beam of ultrashort laser pulses 2, fig.1a and refer to fig.2) relative to each other such the damaged regions (refer to “laser modification” noted in fig.1b) having the elongated shape (refer to fig.1b and 2) along the predefined trajectory of the cutting or breaking plane in the workpiece(target material 7, fig.1a).

    PNG
    media_image1.png
    761
    511
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    578
    522
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    367
    425
    media_image3.png
    Greyscale

Bovatsek does not disclose from among the plurality of damage regions are induced longitudinally one after another.
Ortner discloses the damaged regions having the elongated shape from among the plurality of damage regions are induced longitudinally one after another (refer to fig.4).

    PNG
    media_image4.png
    218
    575
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bovatsek’s device with the damaged regions having the elongated shape from among the plurality of damage regions are induced longitudinally one after another, as taught by Ortner, in order to promote a formation of gaps in the direction of breaking (refer to Ortner Paragraph 0069 cited: “…To promote a formation of gaps in the direction of breaking face 20 it is useful to choose cross-sectional shapes of the laser beam which are elongated or have a larger dimension in the intended breaking direction. Such cross-sectional shapes are illustrated in FIGS. 3, 4, and 5. The elliptical cross-sectional shape may be obtained based on an originally circular cross-sectional shape of the laser beam by combining cylindrical lenses. The lancet-like shape of FIG. 4 and the drop shape of FIG. 5 of the beam cross section can be obtained by special lenses. These shapes promote cleaving cracks and gaps in the direction of the intended breaking line 20…” and Ortner fig. 4), such that doing so would increase the cutting speed and reduce the energy consumption for the cutting process.

Regarding claim 39, Bovatsek fig. 1-4 further discloses the laser source (laser system 1, fig.1a) generates an ultrashort pulse (beam of ultrashort laser pulses 2, fig.1a) Gaussian laser beam (refer to fig.2) and directs it to the optical system (optical system 6, fig.1a), a laser pulse duration and a laser pulse energy of the ultrashort pulse Gaussian laser beam (beam of ultrashort laser pulses 2, fig.1a)  being selected to exceed a material damage threshold of the workpiece (target material 7, fig.1a). (Examiner noted: Since Bovatsek’s laser beam generate a material modification on the workpiece on fig. 1b, 2-4, therefore the “selection of pulse duration and pulse energy” are inherent with the result of the modification).

Regarding claim 40, Bovatsek fig. 1-4 discloses substantially all features set forth in claim 38, Bovatsek fig. 1-4 does not explicitly disclose wherein the transparent plate is arranged to create the asymmetric Gauss-Bessel laser beam by introducing an additional optical path for part of the Gauss-Bessel laser beam with respect to the other part of the Gauss-Bessel laser beam.
However, another embodiment of Bovatsek fig. 5 discloses wherein the transparent plate (refer as “DOE” noted in fig.5) is arranged to create the asymmetric Gauss-Bessel laser beam (refer as “laser beam” noted in fig.5) by introducing an additional optical path (refer to the laser path in fig.5) for part of the Gauss-Bessel laser beam (refer as “laser beam” noted in fig.5) with respect to the other part of the Gauss-Bessel laser beam (refer as “laser beam” noted in fig.5).

    PNG
    media_image5.png
    377
    485
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bovatsek fig. 1-4’s device with wherein the transparent plate is arranged to create the asymmetric Gauss-Bessel laser beam by introducing an additional optical path for part of the Gauss-Bessel laser beam with respect to the other part of the Gauss-Bessel laser beam, as taught by Bovatsek fig. 5, in order to provide the advantages on higher speed, increased pulse overlap, larger circular beam spot, and wider scribe feature width (refer to Col 10 line 51- Col 11 line 8 cited: “…For a variety of beam-focusing and/or intensity-mapping methods used to generate multi-scribe ablation features, additional optical components could be introduced to generate an elliptical component to the overall beam shape. By orienting the elliptical beam such that the long axis is parallel to the direction of beam scanning, higher scanning speeds can be achieved. Higher scanning speeds can be achieved because the elliptical beam shape allows for sufficient pulse-to-pulse overlap for the machining of smooth and continuous scribe features (as opposed to dotted scribe features resulting from spatially-separated pulses ablating the material). While increased pulse overlap, and higher scanning speeds, could also be achieved with a larger circular beam spot, this would at the same time result in a wider scribe feature width, which is often undesirable…”).

Regarding claim 41, Bovatsek fig. 1-4 discloses substantially all features set forth in claim 38, Bovatsek fig. 1-4 does not explicitly disclose wherein the transparent plate is placed in the optical path of the Gauss-Bessel laser beam for partial coverage of the Gauss-Bessel laser beam for splitting the Gauss-Bessel laser beam into asymmetric parts, the asymmetric parts forming the asymmetric Gauss-Bessel laser beam.
However, another embodiment of Bovatsek fig. 5 discloses wherein the transparent plate (refer as “DOE” noted in fig.5) is placed in the optical path (refer to the path of the “laser beam” noted in fig.5) of the Gauss-Bessel laser beam (refer to “laser beam” noted in fig.5) for partial coverage of the Gauss-Bessel laser beam (refer to “laser beam” noted in fig.5) for splitting the Gauss-Bessel laser beam (refer to “laser beam” noted in fig.5) into asymmetric parts, the asymmetric parts (refer to the different focal point noted in fig.5) forming the asymmetric (refer to the different focal point noted in fig.5) Gauss-Bessel laser beam (refer to “laser beam” noted in fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bovatsek fig. 1-4’s device with wherein the transparent plate is placed in the optical path of the Gauss-Bessel laser beam for partial coverage of the Gauss-Bessel laser beam for splitting the Gauss-Bessel laser beam into asymmetric parts, the asymmetric parts forming the asymmetric Gauss-Bessel laser beam, as taught by Bovatsek fig. 5, in order to provide the advantages on higher speed, increased pulse overlap, larger circular beam spot, and wider scribe feature width (refer to Col 10 line 51- Col 11 line 8 cited: “…For a variety of beam-focusing and/or intensity-mapping methods used to generate multi-scribe ablation features, additional optical components could be introduced to generate an elliptical component to the overall beam shape. By orienting the elliptical beam such that the long axis is parallel to the direction of beam scanning, higher scanning speeds can be achieved. Higher scanning speeds can be achieved because the elliptical beam shape allows for sufficient pulse-to-pulse overlap for the machining of smooth and continuous scribe features (as opposed to dotted scribe features resulting from spatially-separated pulses ablating the material). While increased pulse overlap, and higher scanning speeds, could also be achieved with a larger circular beam spot, this would at the same time result in a wider scribe feature width, which is often undesirable…”).

Regarding claim 42, Bovatsek fig. 1-4 discloses substantially all features set forth in claim 38, Bovatsek fig. 1-4 does not explicitly disclose wherein the transparent plate is positioned in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam covering part of the laser beam or the Gauss-Bessel laser beam, where the covered and uncovered parts of the laser beam or the Gauss-Bessel laser beam are symmetrical.
However, another embodiment of Bovatsek fig. 5 discloses wherein the transparent plate (refer as “DOE” noted in fig.5) is positioned in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam (refer to “laser beam” noted in fig.5) covering part of the laser beam or the Gauss-Bessel laser beam (refer to “laser beam” noted in fig.5), where the covered and uncovered parts (refer to fig.5) of the laser beam or the Gauss-Bessel laser beam (refer to “laser beam” noted in fig.5) are symmetrical.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bovatsek fig. 1-4’s device with wherein the transparent plate is positioned in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam covering part of the laser beam or the Gauss-Bessel laser beam, where the covered and uncovered parts of the laser beam or the Gauss-Bessel laser beam are symmetrical, as taught by Bovatsek fig. 5, in order to provide the advantages on higher speed, increased pulse overlap, larger circular beam spot, and wider scribe feature width (refer to Col 10 line 51- Col 11 line 8 cited: “…For a variety of beam-focusing and/or intensity-mapping methods used to generate multi-scribe ablation features, additional optical components could be introduced to generate an elliptical component to the overall beam shape. By orienting the elliptical beam such that the long axis is parallel to the direction of beam scanning, higher scanning speeds can be achieved. Higher scanning speeds can be achieved because the elliptical beam shape allows for sufficient pulse-to-pulse overlap for the machining of smooth and continuous scribe features (as opposed to dotted scribe features resulting from spatially-separated pulses ablating the material). While increased pulse overlap, and higher scanning speeds, could also be achieved with a larger circular beam spot, this would at the same time result in a wider scribe feature width, which is often undesirable…”).

Regarding claim 43, Bovatsek fig. 1-4 discloses substantially all features set forth in claim 38, Bovatsek fig. 1-4 does not explicitly disclose wherein the transparent plate comprises a first zone and a second zone of different thickness, which is placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam such that the laser beam or the Gauss- Bessel laser beam is split into a first part and a second part, where the first part passes through the first zone of the transparent plate and the second part passes through the second zone of the transparent plate.
In another embodiment of Bovatsek fig. 5 discloses wherein the transparent plate (refer as “DOE” noted in fig.5) comprises a first zone (refer as “DOE region 1” noted in fig.5) and a second zone (refer as “DOE region 2” noted in fig.5) of different focal point, which is placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam (refer to “laser beam” noted in fig.5) such that the laser beam or the Gauss- Bessel laser beam (refer to “laser beam” noted in fig.5) is split into a first part (refer to the laser path after “DOE region 1” in fig.5) and a second part (refer to the laser path after “DOE region 2” in fig.5), where the first part (refer to the laser path after “DOE region 1” in fig.5) passes through the first zone (refer as “DOE region 1” noted in fig.5) of the transparent plate and the second part (refer to the laser path after “DOE region 2” in fig.5) passes through the second zone (refer as “DOE region 2” noted in fig.5) of the transparent plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bovatsek fig. 1-4’s device with wherein the transparent plate comprises a first zone and a second zone of different focal point, which is placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam such that the laser beam or the Gauss- Bessel laser beam is split into a first part and a second part, where the first part passes through the first zone of the transparent plate and the second part passes through the second zone of the transparent plate, as taught by Bovatsek fig. 5, in order to provide the advantages on higher speed, increased pulse overlap, larger circular beam spot, and wider scribe feature width (refer to Col 10 line 51- Col 11 line 8 cited: “…For a variety of beam-focusing and/or intensity-mapping methods used to generate multi-scribe ablation features, additional optical components could be introduced to generate an elliptical component to the overall beam shape. By orienting the elliptical beam such that the long axis is parallel to the direction of beam scanning, higher scanning speeds can be achieved. Higher scanning speeds can be achieved because the elliptical beam shape allows for sufficient pulse-to-pulse overlap for the machining of smooth and continuous scribe features (as opposed to dotted scribe features resulting from spatially-separated pulses ablating the material). While increased pulse overlap, and higher scanning speeds, could also be achieved with a larger circular beam spot, this would at the same time result in a wider scribe feature width, which is often undesirable…”).
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it is well known to a person skilled in art of modifying focal point with optical materials that thickness of the optical material would modify different length of the focal point.

Regarding claim 44, Bovatsek fig. 1-4 discloses substantially all features set forth in claim 38, Bovatsek fig. 1-4 does not explicitly disclose wherein the transparent plate comprises a first zone and a second zone of different refractive index placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam such that the laser beam or the Gauss- Bessel laser beam is split into a first part and a second part, where the first part passes through the first zone of the plate and the second part passes through the second zone of the plate.
However, another embodiment of Bovatsek fig. 5 discloses wherein the transparent plate (refer as “DOE” noted in fig.5) comprises a first zone (refer as “DOE region 1” noted in fig.5) and a second zone (refer as “DOE region 2” noted in fig.5) of different focal point, which is placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam (refer to “laser beam” noted in fig.5) such that the laser beam or the Gauss- Bessel laser beam (refer to “laser beam” noted in fig.5) is split into a first part (refer to the laser path after “DOE region 1” in fig.5) and a second part (refer to the laser path after “DOE region 2” in fig.5), where the first part (refer to the laser path after “DOE region 1” in fig.5) passes through the first zone (refer as “DOE region 1” noted in fig.5) of the transparent plate and the second part (refer to the laser path after “DOE region 2” in fig.5) passes through the second zone (refer as “DOE region 2” noted in fig.5) of the transparent plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bovatsek fig. 1-4’s device with wherein the transparent plate comprises a first zone and a second zone of different refractive index placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam such that the laser beam or the Gauss- Bessel laser beam is split into a first part and a second part, where the first part passes through the first zone of the plate and the second part passes through the second zone of the plate, as taught by Bovatsek fig. 5, in order to provide the advantages on higher speed, increased pulse overlap, larger circular beam spot, and wider scribe feature width (refer to Col 10 line 51- Col 11 line 8 cited: “…For a variety of beam-focusing and/or intensity-mapping methods used to generate multi-scribe ablation features, additional optical components could be introduced to generate an elliptical component to the overall beam shape. By orienting the elliptical beam such that the long axis is parallel to the direction of beam scanning, higher scanning speeds can be achieved. Higher scanning speeds can be achieved because the elliptical beam shape allows for sufficient pulse-to-pulse overlap for the machining of smooth and continuous scribe features (as opposed to dotted scribe features resulting from spatially-separated pulses ablating the material). While increased pulse overlap, and higher scanning speeds, could also be achieved with a larger circular beam spot, this would at the same time result in a wider scribe feature width, which is often undesirable…”).
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it is well known to a person skilled in art of modifying focal point with optical materials that refractive index of the optical material would modify different length of the focal point.

Regarding claim 50, Bovatsek fig. 1-4 discloses substantially all features set forth in claim 38, Bovatsek fig. 1-4 does not explicitly disclose wherein the transparent plate comprises a planar input surface opposite a planar output surface.
However, another embodiment of Bovatsek fig. 5 discloses wherein the transparent plate (refer as “DOE” noted in fig.5) comprises a planar input surface opposite a planar output surface (refer to fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bovatsek fig. 1-4’s device with wherein the transparent plate comprises a planar input surface opposite a planar output surface, as taught by Bovatsek fig. 5, in order to provide the advantages on higher speed, increased pulse overlap, larger circular beam spot, and wider scribe feature width (refer to Col 10 line 51- Col 11 line 8 cited: “…For a variety of beam-focusing and/or intensity-mapping methods used to generate multi-scribe ablation features, additional optical components could be introduced to generate an elliptical component to the overall beam shape. By orienting the elliptical beam such that the long axis is parallel to the direction of beam scanning, higher scanning speeds can be achieved. Higher scanning speeds can be achieved because the elliptical beam shape allows for sufficient pulse-to-pulse overlap for the machining of smooth and continuous scribe features (as opposed to dotted scribe features resulting from spatially-separated pulses ablating the material). While increased pulse overlap, and higher scanning speeds, could also be achieved with a larger circular beam spot, this would at the same time result in a wider scribe feature width, which is often undesirable…”).

Claims 45-46 are rejected under 35 U.S.C 103 as being unpatentable over Bovatsek et al (US7626138B2 newly cited), in view of Ortner et al (US2016/0031745A1 previously cited) and further in view of Popp (US2007/0053632A1 perviously cited).
Regarding claim 45, Bovatsek fig. 1-4 discloses substantially all features set forth in claim 38, Bovatsek fig. 1-4 further discloses wherein the first movable stage (Z-axis stage 8, fig.1a), to which the optical element (optical system 6, fig.1a) is attached, and the second movable stage (X-Y axis stage 9, fig.1a) is a linear motion stage (refer to “X-Y axis” in the “X-Y axis stage in fig.1a) to which the workpiece (target material 7, fig.1a) is attached, and wherein first movable stage (Z-axis stage 8, fig.1a) and the linear motion stage (X-Y axis stage 9, fig.1a) are controlled by the controller (refer to “controller” cited in claim 13, line 11), the controller (refer to “controller” cited in claim 13, line 11) receiving commands from a computer according to the predefined trajectory of the cutting or breaking plane such that the direction of trajectory of the cutting or breaking plane is controlled by the first movable stage (Z-axis stage 8, fig.1a) moving the optical element, and the positioning of the plurality of damage regions (refer to fig.1a and 2 for “plurality of damage regions”) in the workpiece (target material 7, fig.1a) at a certain displacement distance is controlled by the linear motion stage (X-Y axis stage 9, fig.1a) moving the workpiece (target material 7, fig.1a).
Bovatsek or Ortner does not disclose the first movable stage is a rotary stage.
Popp discloses the use of rotary coupling to attach optical element [refer to Popp abstract cited: “…An optical rotary joint comprises means for coupling-in or coupling-out light, and an optical derotating system. The derotating system may be a Dove prism or an Abbe-Koenig prism …”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bovatsek’s device with the use of rotary coupling to attach optical element, as taught by Popp, In order to improve reflection at a reflecting face or faces of the derotating element, the reflecting faces are coated with an optically transparent material having a refractive index that is lower than the refractive index of the derotating element (refer to Popp abstract).

Regarding claim 46, Bovatsek fig. 1-4 discloses substantially all features set forth in claim 38, Bovatsek fig. 1-4 further discloses wherein the first movable stage (Z-axis stage 8, fig.1a), to which the optical element (optical system 6, fig.1a) is attached, and the second movable stage (X-Y axis stage 9, fig.1a) is a linear motion stage (refer to “X-Y axis” in the “X-Y axis stage in fig.1a) to which the workpiece (target material 7, fig.1a) is attached, and wherein first movable stage (Z-axis stage 8, fig.1a) and the linear motion stage (X-Y axis stage 9, fig.1a) are controlled by the controller (refer to “controller” cited in claim 13, line 11), the controller (refer to “controller” cited in claim 13, line 11) receiving commands from a computer according to the predefined trajectory of the cutting or breaking plane such that the direction of trajectory of the cutting or breaking plane is controlled by the first movable stage (Z-axis stage 8, fig.1a) moving the optical element, and the positioning of the plurality of damage regions (refer to fig.1a and 2 for “plurality of damage regions”) in the workpiece (target material 7, fig.1a) at a certain displacement distance is controlled by the linear motion stage (X-Y axis stage 9, fig.1a) moving the workpiece (target material 7, fig.1a).
Bovatsek or Ortner does not disclose the first movable stage is a rotary stage and a Dove prism is attached to the rotary stage.
Popp discloses the use of rotary stage and a Dove prism as the first optical element attach to the rotary stage [refer to Popp abstract cited: “…An optical rotary joint comprises means for coupling-in or coupling-out light, and an optical derotating system. The derotating system may be a Dove prism or an Abbe-Koenig prism …”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhuyan’s device with the use of rotary stage and a Dove prism as the optical element attach to the rotary stage, as taught by Popp, In order to improve reflection at a reflecting face or faces of the derotating element, the reflecting faces are coated with an optically transparent material having a refractive index that is lower than the refractive index of the derotating element (refer to Popp abstract).

Claims 47-48 are rejected under 35 U.S.C 103 as being unpatentable over Bovatsek et al (US7626138B2 newly cited), in view of Ortner et al (US2016/0031745A1 previously cited), further in view of Popp (US2007/0053632A1 perviously cited) and further in view of Deshi (US2005/0274702A1 previously cited).
Regarding claim 47, the modification of Bovatsek, Ortner and Popp discloses substantially all features set forth in claim 46, Bovatsek, Ortner or Popp does not disclose comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel laser beam, the quarter wave phase plate changing the polarization state of the laser beam to circular.
Deshi discloses comprising a quarter wave phase plate (retardation plate 201, Deshi fig.10 and Par.0102) placed between the optical element (lens 202, Deshi fig. 10 and Par.0102) and the Dove prism (lens 200, Deshi fig. 10 and Par.0102) along the direction of propagation of the laser beam (laser beam 24, Deshi fig. 10 and Par.0102) or the Gauss-Bessel laser beam, the quarter wave phase plate (retardation plate 201, Deshi fig.10 and Par.0102) changing the polarization state of the laser beam (laser beam 24, Deshi fig. 10 and Par.0102) to circular [refer to Deshi fig.10 and Par 0102, cited: “…The laser beam 24 is passed through a polarization conversion module 7A to change the polarization state of the laser beam along the axis of the laser beam profile. In FIG. 10 a novel yet simple technique is proposed for radial polarization modulation. The first biconvex lens 200 focuses the collimated laser beam into a tightly convergent beam 24A. As illustrated in FIG. 10, light rays of a convergent beam travel different optical path lengths when they transmit a birefringent/retardation plate 201. The retardation plate 201 can be a half-wave plate or a quarter-wave plate. The light rays at the central part of the beam travel shorter distance than those at the edge. Consequently, the polarization state is partially or completely modulated into radial, depending on the beam convergence and properties of the birefringent plate. The laser beam 24B is collimated by the lens 202. The lens 200 and 202 can be of the type positive or negative lens and may be combined like a telescope.…”]

    PNG
    media_image6.png
    443
    576
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bovatsek’s device with comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam, the quarter wave phase plate changing the polarization state of the laser beam to circular, as taught by Deshi, in order to provide significantly improves the machining quality and throughput [refer to Deshi Par.0102 cited: “…comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam, the quarter wave phase plate changing the polarization state of the laser beam to circular.…”].

Regarding claim 47, the modification of Bovatsek, Ortner and Popp discloses substantially all features set forth in claim 46, Bovatsek, Ortner or Popp does not disclose comprising a half wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam.
Deshi discloses comprising a half wave phase plate (retardation plate 201, Deshi fig.10 and Par.0102) placed between the optical element (lens 202, Deshi fig. 10 and Par.0102) and the Dove prism (lens 200, Deshi fig. 10 and Par.0102) along the direction of propagation of the laser beam (laser beam 24, Deshi fig. 10 and Par.0102) or the Gauss-Bessel intensity profile laser beam [refer to Deshi fig.10 and Par 0102, cited: “…The laser beam 24 is passed through a polarization conversion module 7A to change the polarization state of the laser beam along the axis of the laser beam profile. In FIG. 10 a novel yet simple technique is proposed for radial polarization modulation. The first biconvex lens 200 focuses the collimated laser beam into a tightly convergent beam 24A. As illustrated in FIG. 10, light rays of a convergent beam travel different optical path lengths when they transmit a birefringent/retardation plate 201. The retardation plate 201 can be a half-wave plate or a quarter-wave plate. The light rays at the central part of the beam travel shorter distance than those at the edge. Consequently, the polarization state is partially or completely modulated into radial, depending on the beam convergence and properties of the birefringent plate. The laser beam 24B is collimated by the lens 202. The lens 200 and 202 can be of the type positive or negative lens and may be combined like a telescope.…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bovatsek’s device with comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam, the quarter wave phase plate changing the polarization state of the laser beam to circular, as taught by Deshi, in order to provide significantly improves the machining quality and throughput [refer to Deshi Par.0102 cited: “…comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam, the quarter wave phase plate changing the polarization state of the laser beam to circular.…”].

Claims 51-52 are rejected under 35 U.S.C 103 as being unpatentable over Bovatsek et al (US7626138B2 newly cited), in view of Ortner et al (US2016/0031745A1 previously cited and further in view of Bhuyan et al (US2015/0299018A1 previously cited).
Regarding claim 51, the modification of Bovatsek and Ortner discloses substantially all features set forth in claim 38, Bovatsek or Ortner does not explicitly disclose wherein the optical element is a first optical element placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam; a second optical element is placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam; and the first optical element is disposed between the laser source and the second optical element.
Bhuyan discloses the optical element is a first optical element (#11 Bessel-like beam shaping optical system, Bhuyan fig.1) placed in the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3)  of the laser beam (#14 laser beam, Bhuyan fig. 1) or the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3) of the Gauss-Bessel laser beam (#14 laser beam, Bhuyan fig. 1); 
a second optical element (objective #13, Bhuyan fig. 1) is placed in the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3)  of the laser beam (#14 laser beam, Bhuyan fig. 1) or the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3) of the Gauss-Bessel laser beam (#14 laser beam, Bhuyan fig. 1); and 
the first optical element (#11 Bessel-like beam shaping optical system, Bhuyan fig.1) is disposed between the laser source (#5 laser system, Bhuyan fig.1) and the second optical element (objective #13, Bhuyan fig. 1).

    PNG
    media_image7.png
    458
    356
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bovatsek’s device with the optical element is a first optical element placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam; a second optical element is placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam; and the first optical element is disposed between the laser source and the second optical element, as taught by Bhuyan, in order to provide high precision cutting of tempered glass, better cutting control of tempered glass, and reduction of uncontrolled cracking or cleaving of the tempered glass (refer to Paragraph 0007-0008 cited: “…disadvantages such as slow process speed, generation of cracks, contamination by ablation debris, and large kerf width…The present disclosure is directed, at least in part, to improving or overcoming one or more aspects of prior systems and in particular to providing high precision cutting of tempered glass, which still remains a challenge of the present day technology…”).

Regarding claim 52, the modification of Bovatsek, Ortner and Bhuyan discloses substantially all features set forth in claim 51, Bovatsek or Ortner does not explicitly disclose wherein the first optical element is configured to convert a symmetric Gaussian intensity profile laser beam having a symmetric Gaussian intensity profile to an asymmetric Gaussian laser beam having an asymmetric Gaussian intensity profile and the second optical element is configured to convert the asymmetric Gaussian laser beam to the asymmetric Gauss-Bessel laser beam having the asymmetric Gauss-Bessel intensity profile.
Bhuyan already discloses the optical element is a first optical element placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam in claim 51.
Barnekov further discloses a second optical element is configured to convert the asymmetric Gaussian laser beam to the asymmetric Gauss-Bessel laser beam having the asymmetric Gauss-Bessel intensity profile [refer to Barnekov Col 2 line 65-66 cited: “…The focal lengths of the first and second lenses may be asymmetric or not equal…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lens of Bovatsek by including a second optical element is configured to convert the asymmetric Gaussian laser beam to the asymmetric Gauss-Bessel laser beam having the asymmetric Gauss-Bessel intensity profile, as taught by Barnekov, , as it is well known that duplication of parts are well within a person skilled in the art, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), in order to further disrupt the symmetry of the beam.

Claim 53 is rejected under 35 U.S.C 103 as being unpatentable over Bovatsek et al (US7626138B2 newly cited), in view of Ortner et al (US2016/0031745A1 previously cited, further in view of Bhuyan et al (US2015/0299018A1 previously cited) and further in view of Barnekov et al (US5578229 previously cited).
	Regarding claim 53, , the modification of Bovatsek, Ortner and Bhuyan discloses substantially all features set forth in claim 51, Bovatsek or Ortner does not explicitly disclose wherein the first optical element is configured to convert a symmetric Gaussian laser beam having a symmetric Gaussian intensity profile to a symmetric Gauss-Bessel laser beam having a symmetric Gauss-Bessel intensity profile and the second optical element is configured to convert the symmetric Gauss-Bessel laser beam to the asymmetric Gauss-Bessel laser beam having the asymmetric Gauss-Bessel intensity profile.
Bhuyan already discloses the first optical element is configured to convert a symmetric Gaussian laser beam to an asymmetric Gaussian intensity profile laser beam in claim 51 rejection.
	Barnekov discloses a second optical element is configured to convert the symmetric Gauss-Bessel laser beam to the asymmetric Gauss-Bessel laser beam having the asymmetric Gauss-Bessel intensity profile [refer to Barnekov Col 2 line 65-66 cited: “…The focal lengths of the first and second lenses may be asymmetric or not equal…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lens of Bovatsek by including a second optical element is configured to convert the symmetric Gauss-Bessel intensity profile laser beam to the asymmetric Gauss-Bessel profile laser beam having the asymmetric Gauss-Bessel intensity profile, as taught by Barnekov, and as it is well known that duplication of parts are well within a person skilled in the art, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), in order to further disrupt the beam.

Response to Amendment
With respect to the Rejection 112b: the applicant’s amendment filed on April 11th 2022 that overcame the Rejection 112b in the previous office action. However, new 112b issue is raised.
the applicant’s amendment filed on April 11th 2022 have raise issues on Drawing Objection, Specification Objection and Claim Objection.

Response to Argument
Applicant's arguments filed April 11th 2022 have been fully considered but moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        July 16th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761